   Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 1 of 11



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

                                          )
BEAUMONT GEREAU,                          )
                                          )
                    Petitioner,           )
             v.                           )
                                          )                   Civil Action No. 2015-0079
RICK MULGRAVE, Director of the Virgin     )
Islands Bureau of Corrections,            )
                                          )
                    Respondent.           )
__________________________________________)
Appearances:
Beaumont Gereau, Pro Se


                                  MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER is before the Court on a Report and Recommendation (“R&R”) issued by

Magistrate Judge George W. Cannon, Jr., (Dkt. No. 14), pursuant to an Order referring this matter

for the same (Dkt. No. 13). In his R&R, the Magistrate Judge recommends that Petitioner

Beaumont Gereau’s (“Gereau”) “Petition for Writ of Habeas Corpus” (the “Petition”) (Dkt. No. 1)

be denied. For the reasons that follow, the Court will accept the Magistrate Judge’s R&R, as

modified herein, and will dismiss Gereau’s Petition. The Court will also deny as moot Gereau’s

“Motion for Status Report and Decision Pending Motion” (Dkt. No. 12).

                                 I.     BACKGROUND

       Petitioner Beaumont Gereau was convicted of first-degree murder, first-degree assault and

robbery in 1973 for the shooting deaths of eight people and the wounding of four others at the

Fountain Valley Golf Course on St. Croix, Virgin Islands. He was sentenced immediately after his

conviction to eight consecutive life sentences for the murders and fifteen-year terms for the assault



                                                 1
     Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 2 of 11



and robbery counts. See Judgment and Commitment entered August 13, 1973; see also Gov’t of

V.I. v. Gereau, 502 F.2d 914 n.1 (3d Cir. 1974). Gereau was tried, convicted, and sentenced in the

District Court for local crimes prosecuted on behalf of the Government of the Virgin Islands.

          After Gereau and his co-defendants were sentenced, they were sent to a correctional facility

in Puerto Rico. See United States ex rel. Gereau v. Henderson, 526 F.2d 889, 892 (5th Cir. 1976).

Shortly after, the Attorney General of the United States assumed custody over them pursuant to a

contractual agreement between the United States and the Virgin Islands. Id. That agreement was

entered pursuant to the provisions of 18 U.S.C. § 5003, which allows a state to contract with the

Federal Bureau of Prisons (“BOP”) to provide for the custody of state inmates. 1 The BOP held

Gereau in various locations until 2001 when it transferred him to the state of Virginia. (Dkt. No. 1

at 2). He remained detained in Virginia until 2009, when he was transferred back to the Virgin

Islands. Id.

          Gereau initiated this action pursuant to 28 U.S.C. § 2241 on December 28, 2015, while he

was incarcerated at the Golden Grove Adult Correctional Facility on St. Croix. Gereau asserts that

his continued detention “violates the Fifth, Sixth, Eighth, Thirteenth, and Fourteenth amendments

to the U.S. Constitution along with the first eleven Articles of the Universal Declaration of Human

Rights.” (Dkt No. 1 at 2). However, the gravamen of the claim in Gereau’s Petition is relatively

narrow. He contends that “the United States relinquished jurisdiction” over him when the BOP



1
    That statute provides, in relevant part, as follows:

          The Director of the Bureau of Prisons when proper and adequate facilities and
          personnel are available may contract with proper officials of a State or territory, for
          the custody, care, subsistence, education, treatment, and training of persons
          convicted of criminal offenses in the courts of such State or territory.

18 U.S.C. § 5003 (a)(1).

                                                     2
    Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 3 of 11



discharged him from its custody in 2001, and he is therefore entitled to his immediate and

unconditional release. (Dkt. No. 1 at 2-3). The essence of Gereau’s claim is captured in this regard

in his Statement of the Case:

       The petitioner was prosecuted, convicted, and sentenced by this Court, then turned
       over to the custody of the Federal Bureau of Prisons, which assigned him a federal
       prisoner number. The Petitioner had no detainers from either the state of Virginia,
       nor the Virgin Islands, had not been charged, tried, or convicted by either
       jurisdiction. Once the Federal government terminated its custody, the sentence also
       terminated, and no other jurisdiction had any lawful right to then incarcerate him
       in relationship to the terminated sentence. Whether by administrative error or not,
       the Petitioner was and remains entitled to his immediate and unconditional release.

(Dkt. No. 1 at 1).

       The Court referred the Petition to Magistrate Judge George W. Cannon, Jr. for an R&R.

(Dkt. No. 13). 2 On May 4, 2018, the Magistrate Judge issued an R&R in which he recommended

that the Petition be denied because it was filed pursuant to 28 U.S.C. § 2241 instead of 28 U.S.C.

§ 2254. (Dkt. No. 14 at 3). The Magistrate Judge further found that, even when considered under

§ 2254, a review on the merits results in the same recommendation of dismissal. Id.

       A copy of the Magistrate Judge’s R&R was mailed to Gereau via certified mail, return

receipt requested. On June 11, 2018, Gereau filed a “Motion for Enlargement of Time.” (Dkt. No.

18). On July 3, 2018, the Court granted that motion, allowing Gereau until August 6, 2018 to file

his objections. (Dkt. No. 20). Gereau then seemingly filed his objections to the Magistrate Judge’s

R&R on July 26, 2018 in a document styled “Demand for Judicial Notice of Certain Laws and

Facts.” (Dkt. No. 22).




2
  Petitions for a writ of habeas corpus fall within the scope of 28 U.S.C. § 636(b)(1)(B), which
allows a district court to designate a matter to a magistrate judge to make proposed findings of fact
and recommendations on the disposition of the matter. Henry v. Gereau, 2017 WL 2957819, at *3
(E.D. Pa. July 10, 2017).


                                                 3
   Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 4 of 11



                     II.     APPLICABLE LEGAL PRINCIPLES

       Parties may make “specific written objections” to a magistrate judge’s report and

recommendation “[w]ithin 14 days after being served with a copy of the recommended

disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days

after being served with a copy, any party may serve and file written objections to such proposed

findings and recommendations as provided by rules of court.”).

       When a party makes a timely objection, the district court “make[s] a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). Where the parties fail to file timely objections, there

is no statutory requirement that the district court review the R&R before accepting it. Anderson v.

United States, 2019 WL 1125816, at *1 n.1 (M.D. Pa. Mar. 12, 2019) (citing Thomas v. Arn, 474

U.S. 140, 149 (1985)). The Third Circuit has determined, however, that as a matter of good

practice, district courts should “afford some level of review to dispositive legal issues” raised in

an R&R under a plain error standard. Nara v. Frank, 488 F.3d 187, 196 (3d Cir. 2007), as amended

(June 12, 2007) (“[P]lain error review is appropriate where a party fails to timely object to a

magistrate judge’s R&R.”); see also Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the absence of objections, the district court

to review the magistrate’s report before accepting it, we believe that the better practice is for the

district judge to afford some level of review to dispositive legal issues raised by the report.”); see

also Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006), aff’d, 276 Fed. App’x 125 (3d Cir.

2008) (explaining that, by failing to object to a portion of a report and recommendation, the litigant

“waived its right to have this Court conduct a de novo review,” and that in those circumstances,

“the scope of [the court’s] review is far more limited and is conducted under the far more



                                                  4
   Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 5 of 11



deferential standard of ‘plain error’”). A plain error review involves a determination as to whether

the R&R contains any “clear” or “obvious” error affecting the Petitioner’s “substantial rights.”

United States v. Olano, 507 U.S. 725, 734 (1993) (explaining that to meet the definition of a “plain

error,” an error must have been both “obvious” and “prejudicial” in that it “affected the outcome

of the district court proceedings”).

                                       III.   DISCUSSION

       In view of Gereau’s timely Objections to the Magistrate Judge’s R&R, the Court will

review the R&R de novo.

       A.      Statutory Basis for Petition

       Pursuant to 28 U.S.C. § 2254, a federal court may issue a writ of habeas corpus “in behalf

of a person in custody pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.” Id. § 2254(a)

(emphasis added). Under 28 U.S.C. § 2241, a federal court may issue a writ of habeas corpus to a

federal or state prisoner if the prisoner “is in custody in violation of the Constitution or laws or

treaties of the United States.” Id. Although seemingly similar, the Third Circuit has concluded that

§ 2254 is the appropriate statutory authority when state prisoners in custody pursuant to a state

court judgment challenge the execution of their sentences. See Coady v. Vaughn, 251 F.3d 480,

484-85 (3d Cir. 2001) (“It is a well-established canon of statutory construction that when two

statutes cover the same situation, the more specific statute takes precedence over the more general

one … In the instant action, both Sections 2241 and 2254 authorize Coady’s challenge to the

legality of his continued state custody … applying the ‘specific governs the general’ canon of

statutory construction to this action, we hold that Coady must rely on Section 2254 in challenging

the execution of his sentence.”); see also Felker v. Turpin, 518 U.S. 651 (1996) (“Our authority to


                                                 5
     Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 6 of 11



grant habeas relief to state prisoners is limited by § 2254, which specifies the conditions under

which such relief may be granted to ‘a person in custody pursuant to the judgment of a State

court.’”); White v. Lambert, 370 F.3d 1002, 1009-10 (9th Cir. 2004) (“28 U.S.C. § 2254 is the

exclusive vehicle for a habeas petition by a state prisoner in custody pursuant to a state court

judgment, even when the petitioner is not challenging his underlying state court conviction.”). 3

          In view of the foregoing, § 2241—upon which the Petition is premised—does not provide

the appropriate legal authority for the relief sought. The Magistrate Judge’s conclusion in this

regard is therefore well founded. This would be sufficient grounds for dismissal of the Petition.

However, because Gereau is proceeding pro se and in the interests of addressing Gereau’s claims

on the merits, the Court will construe the Petition as if it had been filed as a § 2254 petition.

          B.     Merits of Petition

          Gereau is in custody pursuant to his Territorial (state) court conviction and sentence.

Although housing him for the Virgin Islands Bureau of Corrections (“BOC”), the BOP had only

physical custody over Gereau. In Ali v. Gibson, 631 F.2d 1126 (3d Cir. 1980), Gereau and his co-

defendants challenged the BOC’s authority to transfer them to BOP. The Third Circuit held that


3
    The rationale underlying this approach is explained in a leading treatise:

          The vast majority of courts have concluded that, although the texts of § 2241 and
          § 2254 appear similar in their grant of jurisdiction, § 2254 is the exclusive avenue
          for a state prisoner challenging the constitutionality of his detention. Section 2254
          is properly understood as in effect implementing the general grant of habeas corpus
          authority found in § 2241, even if the petitioner is not challenging the underlying
          state court conviction (e.g., challenges to parole determinations), so long as the
          person is in custody pursuant to the judgment of a state court. . . . If, however, the
          petitioner is in custody pursuant to something other than a judgment of a state court
          (e.g., pre-trial detention, pre-trial bond order, waiting extradition, or other forms of
          custody that are possible without a conviction), he may proceed under 28 U.S.C. §
          2241.

Brian R. Means, Federal Habeas Manual §1:34 (June 2014) (emphasis in original).

                                                     6
   Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 7 of 11



when the BOC Commissioner transferred the defendants to the care and control of the BOP, he

still retained legal control over them and would always have the authority to order them “returned

to the Virgin Islands at any time.” Ali, 631 F.2d at 1131. Despite this nearly 40-year-old decision,

Gereau nonetheless persists in the claim that he should be immediately released for reasons that

would clearly be inconsistent with the dictates of Ali.

       First, Gereau claims that the federal government “relinquished jurisdiction” when the BOP

“stripped [him] of his federal prison number and discharged him from its custody” and then

transferred him to the state of Virginia “[e]ven though there was never any legal basis for such.”

(Dkt. No. 1 at 2). In other words, Gereau appears to argue that his transfer from federal custody

back to state custody made him a free man. Gereau is simply wrong.

       While it is true that Gereau’s day-to-day confinement took place in federal facilities up

until 2001, he was never a federal inmate, and neither the United States nor the BOP was

responsible for administering his sentence. See Gereau, 526 F.2d at 891-94 (describing initial

transfer arrangement). As the Magistrate Judge correctly noted, even though Gereau had been

physically located in federal prisons, his boarder status meant that his custody was always under

the constructive control of the Territory of the Virgin Islands. (Dkt. No. 14 at 3-4). See Benjamin

v. Potter, 635 F. Supp. 243, 245 (D.V.I. 1986), aff’d, 838 F.2d 1205 (3d Cir. 1988) (“It is well

established that a local prison authority remains responsible for the maintenance of its prisoners

after they have been sent to a federal facility.”). Gereau has not demonstrated that, given his

boarder status with the BOP, the 2001 transfer from the BOP to Virginia was anything other than

a “garden variety prison transfer,” which the Third Circuit has indicated does not give rise to a

habeas claim. See Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 237 (3d Cir. 2005). All

decisions related to whether Gereau is eligible for, or should be granted, an early release remains



                                                 7
    Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 8 of 11



with the Virgin Islands Parole Board. See Colbeth v. Civiletti, 516 F. Supp. 73, 76 (S.D. Ind. 1980)

(explaining that “the Federal Government, who is merely the custodian, has no authority in the

area of parole” for a state prisoner in federal custody pursuant to 18 U.S.C. § 5003). Thus, Gereau’s

transfer from a federal to a state correctional facility did not terminate his sentence or render him

free from Territorial custody.

       Second, Gereau claims that because the Government of the Virgin Islands “did not tr[y],

convict, sentence, and imprison him” and was “never [his] primary custodian,” he is being held

illegally in a state prison. (Dkt. No. 1 at 3). Gereau seems to argue that, because he was tried,

convicted, and sentenced in federal court and the federal government “relinquished jurisdiction”

over him, there is no authority to hold him in a state prison. Gereau’s position is both factually and

legally inaccurate.

       Although it is true that Gereau was tried, convicted, and sentenced in the District Court, he

was charged with territorial crimes by the Government of the Virgin Islands. See generally

Amended Information, dated September 27, 1972; see also Judgment and Commitment entered

August 13, 1973. 4 This Court recently addressed the identical issue when it dismissed a habeas

petition filed by Meral Smith, one of Gereau’s co-defendants, who raised the same argument:

       At the time of Smith’s crimes, the District Court exercised broad jurisdiction over
       territorial crimes pursuant to the Revised Organic Act of 1954, which vested this
       Court with jurisdiction over all matters arising under local Virgin Islands law,
       except civil cases in which the amount in controversy was less than $500 and
       criminal cases in which the maximum punishment did not exceed six months in
       prison or a $100 fine. Act of July 22, 1954, ch. 558, 68 Stat. 506 (1954). Under this
       framework, this Court was “more like a state court of general jurisdiction than a
       United States district court.” Carty v. Beech Aircraft Corp., 679 F.2d 1051, 1057
       (3d Cir. 1982). The local crimes with which Smith was charged were thus properly
       brought in the District Court on behalf of the Government of the Virgin Islands,


4
 Trial was pursuant to an Information filed in the District Court, as authorized by § 3 of the
Organic Act, as revised by the Act of August 23, 1968, Pub. L. 90-496, § 11, 82 Stat. 841.


                                                  8
   Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 9 of 11



       and, after Smith’s sentencing, he immediately was subject to the exclusive
       jurisdiction of the BOC. The BOC—as the territorial entity controlling Smith’s
       imprisonment—thus had the authority to issue the initial transfer to the BOP
       pursuant to 18 U.S.C. § 5003(a)(1), and retained responsibility for administering
       his sentence. See Benjamin, 635 F. Supp. at 245; Colbert, 516 F. Supp. at 76; see
       also McCain v. Webb, 62 Fed. App’x 596, 598 (6th Cir. Apr. 1, 2003) (“When one
       sovereign releases its prisoner to another for the purpose of the prisoner’s serving
       a sentence there, it does not effectuate a loss of its jurisdiction over the prisoner.”
       (internal citations omitted); Cf. Lars v. Owen, 2009 WL 1024608, at *3 (Apr. 15,
       2009) (rejecting prisoner’s argument “that the federal authorities lost jurisdiction
       over him when they transferred him back to state custody after his sentencing in
       federal district court”) (emphasis added).

Smith v. Mulgrave, 2020 WL 412267, at *5 (D.V.I. Jan. 24, 2020). The same reasoning applies

here and results in the rejection of Gereau’s argument.

       Third, Gereau claims that his 2001 transfer from federal custody back to state custody

offends the Constitution and violates the Universal Declaration of Human Rights. (Dkt. No. 1 at

2-3). However, the Constitution does not confer any right upon an inmate to any particular custody

or housing arrangement. Moody v. Daggett, 429 U.S. 78, 88 (1976); Montanye v. Haymes, 427

U.S. 236, 242 (1976). Thus, inmates do not have a liberty interest in retaining or receiving any

particular custodial status “[a]s long as the [challenged] conditions or degree of confinement is

within the sentence imposed … and is not otherwise violative of the Constitution.” Id. For example,

inmate transfers to facilities far from their homes do not constitute cruel and unusual punishment

in violation of the Eighth Amendment to the Constitution. See, e.g., Gov’t of V.I. v. Gereau, 592

F.3d 192, 196 (3d Cir. 1979) (transfer from Virgin Islands to mainland). In short, well-settled law

establishes that prisoners have no inherent constitutional right to placement in any particular prison

or to any particular housing arrangement. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983);

Meachum v. Fano, 427 U.S. 215, 225 (1976); Montanye, 427 U.S. at 242; Bulger v. U.S. Bureau

of Prisons, 65 F.3d 48, 50-51 (5th Cir. 1995); Marchesani v. McCune, 531 F.2d 459, 462 (10th

Cir. 1976). As the Supreme Court explained in Olim, “it is neither unreasonable nor unusual for

                                                  9
    Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 10 of 11



an inmate to serve practically his entire sentence in a State other than the one in which he was

convicted and sentenced, or to be transferred to an out-of-state prison after serving a portion of his

sentence in his home State.” 461 U.S. at 248. Simply stated, Gereau has no constitutional right to

choose his prison, and he fails to state a claim for any violation of a constitutional right based upon

his transfer from a federal to a state facility.

        Fourth, in his Objections, Gereau challenges the Court’s subject matter jurisdiction over

the initial prosecution of this matter, claiming that he was a “non-citizen national” and that “at the

time that the Petitioner and his co-defendants were tried in this ‘Court,’ they had no rights and

thus, could not have had a ‘fair trial,’ they had no right to one.” (See Dkt. No. 22 at 3). 5 As

previously discussed, the District Court properly exercised jurisdiction over this local matter

pursuant to the Revised Organic Act of 1954.

        Finally, Gereau asserts that in light of his release from the BOP, his illegal transfer, and

the attendant constitutional violations, he is entitled to “immediate and unconditional release.”

(Dkt. No. 1 at 3). For the reasons discussed above, Gereau’s assertion is groundless.

        In view of the foregoing, the Magistrate Judge’s conclusion that there is no merit to

Gereau’s claims and that they should be dismissed passes muster under this Court’s de novo

review. Accordingly, the R&R will be accepted and the Petition denied.

                         IV.      CERTIFICATE OF APPEALABILITY

        The R&R does not refer to whether a Certificate of Appealability (“COA”) should issue in

this case. The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) codified

standards governing the issuance of a certificate of appealability for appellate review of a district



5
  Gereau effectively argues that the District Court lacked the authority to hear his prosecution,
because, as he puts it, native Virgin Islanders “came under United States rule as the result of a 20th
century slave-trade with Denmark in 1917.” (See Dkt. No. 22 at 3).
                                                   10
  Case: 1:15-cv-00079-WAL-GWC Document #: 24 Filed: 05/11/20 Page 11 of 11



court’s disposition of a habeas petition. AEDPA limits the issuance of a certificate of appealability

to circumstances where “the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(explaining that the movant must “demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.”). The Court is dismissing

Gereau’s Petition after determining that his claims are meritless. The Court concludes that

reasonable jurists would not find this assessment debatable or wrong. Accordingly, the Court will

not issue a COA.

                                     V.      CONCLUSION

       Upon the Court’s review of the record in this case, the Magistrate Judge’s R&R will be

accepted as modified herein. Additionally, Gereau’s “Motion for Status Report and Decision of

Pending Motion” (Dkt. No. 12) will be denied as moot. An appropriate Order accompanies this

Memorandum Opinion.

Date: May 11, 2020                                    _______/s/________
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                 11
